DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2013/0008915 A1 to Dorn (“Dorn”) in view of U.S. Patent No. 6,880,714 B2 to Blanchester (“Blanchester”).
This figure, now referred to as Dorn annotated Fig. 8, used for the rejection of claims 4-5 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 4-5 below. 

    PNG
    media_image1.png
    756
    751
    media_image1.png
    Greyscale


As to claim 1, Dorn teaches a handle (handle 10) comprising: an annular part (annular portion 20) configured to fit in a neck part (pg. 1, ¶ 0019) of a container (container 100); a first extension part (extension portions 30) provided so as to be continuous with the annular part (Fig. 2); and a first holding part (grip portion 40) provided so as to be continuous with the first extension part (Fig. 2), wherein the annular part includes a second contact part (radial segments 60) capable of coming into contact with a first contact part (Fig. 10) provided to the neck part in a circumferential direction of the neck part (Fig. 10), wherein the first extension part is configured to be positioned with respect to the container by the contact between the first contact part and the second contact part (Fig. 9), 
Blanchester teaches wherein a size (opening contour 17) of a part of the detachment prevention part, other than the second contact part, in a height direction of the container is smaller (Fig. 1) than a size of the second contact part (tongues 15) in the height direction of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the different sizes of Blanchester with the handle as taught by Dorn to provide a carrying device with a ring segment that is received by the neck below the bottle cap (Blanchester, abstract).
As to claim 4, Dorn modified by Blanchester teaches a container (container 100) including a handle (handle 10), the container comprising: a neck part (neck, Dorn annotated Fig. 8) to which a cap is capable of being attached (threaded in Fig. 8); a shoulder part (shoulder, Dorn annotated Fig. 8) that extends below the neck part (Dorn annotated Fig. 8); a body part (body, Dorn annotated Fig. 8) that extends below the shoulder part (Dorn annotated Fig. 8); and a bottom part (bottom, Dorn annotated Fig. 8) that closes a lower end of the 
As to claim 5, Dorn teaches the container according to claim 4, wherein the container is stackable in a self-standing manner by causing a part of the bottom part to come into contact with a part of the shoulder part of another container, and wherein the bottom part includes a relief part capable of accommodating the handle when the container is stacked (pg. 1, ¶ 0004). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Dorn in view of Blanchester further in view of U.S. PGPUB 2010/0032457 A1 to Field et al. (“Field”).
This figure, now referred to as Field annotated Fig. 4, used for the rejection of claim 3 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claim 3 below. 

    PNG
    media_image2.png
    706
    854
    media_image2.png
    Greyscale

As to claim 3, Dorn modified by Blanchester teaches the handle according to claim 1, but does not teach further comprising: a second extension part provided so as to be continuous with the annular part in a direction opposite to the first extension part; and a second holding part provided so as to be continuous with the second extension part.
Field teaches a second extension part (second extension part, Field annotated Fig. 4) provided so as to be continuous with the annular part (annular part, Field annotated Fig. 4) in a direction opposite to the first extension part (first extension part, Field annotated Fig. 4); and a second holding part (second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second handle of Field with the handle as taught by Dorn modified by Blanchester to allow the container to be held in a vertical position (Field, abstract).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733